Citation Nr: 0608739	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-08 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
aforementioned RO.  



FINDINGS OF FACT

1.  The veteran has PTSD due to events in service.  

2.  The veteran was previously denied service connection for 
a low back disability in a 1992 rating action, which the 
veteran did not appeal.

3.  Evidence added to record since 1992, does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for a low back 
disability.  38 U.S.C.A. §§ 5108, 7103 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).
  
Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Finally, a veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f)

I.  PTSD

A review of the record reflects that the veteran's VA health 
care providers have concluded the veteran has PTSD as a 
consequence of his experiences in Vietnam, which included his 
proximity to the death of a soldier in his unit during a 
mortar attack.  Information received from the United States 
Armed Services Center for Research of Unit Records, confirmed 
that a soldier from the veteran's battalion was killed during 
a mortar attack in March 1966.  Twelve other U.S. soldiers 
were wounded during this attack.  

Given the confirmation of the in-service event considered by 
those treating the veteran to have caused PTSD, the criteria 
to establish service connection for PTSD have been met, and 
this aspect of the appeal is granted.  

II.  Claim to Reopen

The veteran was previously denied service connection for a 
low back disability in a May 1992 rating action, since the 
evidence at the time showed no back complaints were recorded 
in the veteran's service medical records, and there was no 
evidence linking the veteran's current back complaints to 
service.  The veteran was provided notice of that rating 
decision in June 1992, together with his rights regarding the 
appeal of an adverse decision.  However, he did not file a 
notice of disagreement and that rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103. 

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim. 

38 C.F.R. § 3.156(a)

The evidence added to the record since 1992, (private medical 
records dated in the 1990's and VA records dated from 2001, 
along with the veteran's contentions), simply continues to 
show the veteran has low back complaints/problems, which he 
attributes to an in-service injury.  This is cumulative of 
the evidence of record at the time of the prior denial.  As 
there remains no competent evidence linking the veteran's 
post service findings to service, the additional evidence 
fails to raise a reasonably possibility of substantiating the 
claim.  Accordingly, the criteria to reopen the claim for 
service connection for a low back disability are not met, and 
this aspect of the appeal is denied.  


III. Duty to Assist and Notify

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

By means of letters dated in July 2002, and January 2005, 
together with the notice of the rating decision on appeal, 
the statement of the case, and supplemental statement of the 
case, the veteran was advised of each element required by 
Pelegrini II.  Although proper notice was ultimately provided 
after the initial adjudication of the veteran's claims, this 
was harmless error.  VA complied with its notice requirement 
and provided the veteran every opportunity to submit 
evidence, argue for his claims, and respond to VA notices.  

Regarding the duty to assist, the medical evidence the 
veteran indicated was available, has been obtained.  In light 
of the allowance of the claim for service connection for 
PTSD, no additional examination of the veteran is necessary 
regarding that matter.  When a claim is one to reopen a 
finally decided claim, VA is not obligated to provide a 
medical examination or obtain a medical opinion until new and 
material evidence has been received.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2005).  Since the veteran has failed to 
submit new and material evidence to reopen his claim for 
service connection, VA was not obligated to provide him with 
a medical examination.  Thus, VA has satisfied its duties to 
notify and assist and therefore, the veteran is not 
prejudiced by the Board's adjudication of his claims.   


ORDER

Service connection for PTSD is granted.  

New and material evidence not having been submitted, the 
claim for service connection for a low back disability is not 
reopened, and this appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


